Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 101
Although claims 1, 8, and 15 recite the abstract idea of performing mathematical calculations, the abstract idea is incorporated into the practical application of generating an alert of an anomaly indicating a location of the anomaly in the communications network and a time of occurrence of the anomaly.
Allowable Subject Matter
Claim 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 15the closest prior art of record teaches the following:
Cichocki et al., “Tensor Decompositions for Signal Processing Applications From two-way to multiway compoenent analysis”, IEEE Signal Processing Magazine, 2015 teaches dividing a tensor, having a plurality of tensor modes, into a plurality of subtensors (e.g. see Fig. 2), pattern matching (see page 154)
Vasilescu et al. US20080247608 teaches one or more processors and a non-transitory computer-readable medium having executable instructions (see abstract)
dividing a tensor, having a plurality of tensor modes, into a plurality of subtensors (e.g. see paragraph [0029]-[0030]),
decomposing each subtensor, separately and independently on a separate processor, into a plurality of subtensor mode factors (e.g. constituent factors, see paragraph [0029])
Harshman, R., “Foundations of the PARAFAC Procedure: Models and Conditions for an Explanatory” Multimodal Factor Analysis”, UCLA Working Papers in Phonetics, 1970 teaches decomposing tensors into a plurality of mode factors (e.g. see pages 18-19), determining the relative weighting of the plurality of mode factors (e.g. top of page 30).
Tomasai, G., “Practical and computational aspects in chemometric data analysis”, Dept. Food Scienct, Royal Veterinary and Agricultural U., Denmark, 2006 teaches dividing a tensor  into a plurality of subtensors (e.g. see Fig. 2.1).
Allen et al., US 9043905 teaches wherein the tensor represents communications on a communications network (e.g. see claim 5). 
Sayad et al., US 11288240 teaches the well known elements of streaming data (*e.g. column 58 lines 8-9) and parallel processing (e.g. column 27 lines 49-52).
However, the prior art fails to anticipate or render obvious the specific combination of 
using transitive mode factor matching, determining orderings of the plurality of subtensor mode factors; 
determining a set of subtensor factor coefficients for the plurality of subtensor mode factors; 
using the set of subtensor factor coefficients, determining the relative weighting of the plurality of subtensor mode factors; 
detecting a plurality of activity patterns represented by the plurality of subtensor mode factors; 
and based on the detection, generating an alert of an anomaly indicating a location of the anomaly in the communications network and a time of occurrence of the anomaly  in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 2-7, 9-14, 16-20 also distinguish over the prior art for at least the same reasons as claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862